DETAILED ACTION
Claims 1-7, 9-12, 14-15 and 21-28 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Claims 1-7, 9-12, 14-15 and 21-28 are pending and under examination. Claims 8 and 16-20 are cancelled. Claims 22-28 are newly added. Claims 1, 9, 12 and 21 are amended. 
Applicant’s arguments, filed March 15, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed March 15, 2021 (three pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references. 

Status of Rejections Set Forth in the December 15, 2020 Final Office Action
	In reply to the rejection of claims 1-2, 6 and 8-11 under 35 U.S.C. §102(a)(1) as being anticipated by Engel et al. (U.S. Patent No. 5,110,814; 1992), as set forth at p.4-5 of the previous final Office Action dated December 15, 2020, Applicant now amends instant claim 1 to specifically require the presence of both azelastine and alprazolam in the pharmaceutical composition within the dosage ranges specified therein. Accordingly, such rejection is now withdrawn, as Applicant has narrowed the claims in such a 
	In reply to the rejection of claims 1-12 and 14-21 under 35 U.S.C. §103 as being unpatentable over Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) in view of Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int., 2008; 8:59-61) and Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004), as set forth at p.5-10 of the previous final Office Action dated December 15, 2020, Applicant now amends claims 1 and 12 to require the presence of both azelastine and alprazolam in the pharmaceutical composition within the dosage ranges specified therein. Accordingly, such rejection is now withdrawn.
	In view of the acceptable Terminal Disclaimer filed in the instant application on March 15, 2021, the provisional nonstatutory double patenting rejection of claims 1-9 over claims 2 and 4 of U.S. Patent Application No. 17/094,405, as set forth at p.10-12 of the previous final Office Action dated December 15, 2020, is now hereby withdrawn.
	Upon reconsideration of the claimed subject matter, however, new grounds for objection and/or rejection are set forth infra.

Objection to the Claims (New Grounds of Objection)
	Claim 28 is objected to for misspelling the term “benzodiazepine” at l.2 of the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 23, 26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitations directed to (i) “wherein the administering of the combination is performed for a period of at least 2 weeks to reduce the psychiatric disorder by more than 50%” (claims 23, 26), or (ii) “wherein the patient is one who previously received benzodiazepine treatment that was not effective” (claim 28).
Instant Claims 23 and 26
At p.6 of the Remarks filed March 15, 2021, Applicant states that “[s]upport for new claim 23” is “found in the specification at [p]aragraph [0062], which recites ‘[a]fter 2 weeks … anxiety disorder was reduced by more than 50%’”, and that such disclosure also supports newly added claim 26.
At Ex.2, p.12, para.[0062] of the as-filed specification, Applicant states, “[a] 52 year old female patient had generalized anxiety disorder, agitation and insomnia for 8 months and no treatment had been effective, including SSRIs or benzodiazepines (such as 2.0 mg/daily alprazolam) alone, before she was treated with a composition of alprazolam of 0.4 mg and azelastine of 2 mg once daily. After 2 weeks, she exhibited dramatic clinical improvement and showed no symptoms of agitation and her anxiety disorder was reduced by more than 50%”.
Applicant’s disclosure fails to provide adequate written support for Applicant to now claim that the recited pharmaceutical composition comprising a combination of azelastine (or salt thereof) in an amount of “up to about 8 mg” and alprazolam in an amount of “up to about 4 mg” used for the treatment of a psychiatric disorder selected from major depressive disorder, generalized anxiety disorder (GAD), panic 
Instant Claim 28
At p.6 of the Remarks filed March 15, 2021, Applicant states that “[s]upport for new claim 28 and that ‘the patient is one who previously received benziodiazepine [sic] treatment that was not effective’ can be found in the Examples”.
At Ex.1, p.11-12, para.[0060], Applicant describes a 50 yr old male patient with GAD, panic disorder, and agitation, who was treated with “fluoxetine alone for 4 months, sertraline of SSRIs alone for 6 months, and alprazolam (2.0 mg/daily) of benzodiazepines alone for 4 months but had no significant clinical improvement with any of these treatments”. At Ex.2, p.12, para.[0062], Applicant describes a 52 yr old female patient with GAD, agitation and insomnia for 8 months, wherein “no treatment had been effective, including SSRIs or benzodiazepines (such as 2.0 mg/daily alprazolam) alone”. At Ex.3, p.13, para.[0062], Applicant describes a 78 yr old male patient with major depressive disorder and agitation for 
Applicant’s disclosure fails to provide adequate written support for Applicant to now claim that the patient with a psychiatric disorder as defined in the method of claim 12 is “one who previously received benzodiazepine treatment that was not effective” (claim 28). At best, Applicant’s working examples describe the treatment of subjects with specific psychiatric disorders - in Ex.1, GAD and panic disorder; in Ex.2, GAD and insomnia; in Ex.3, major depressive disorder – that did not experience any therapeutic response to treatment with 2 mg/day alprazolam. Such disclosure fails to provide sufficient written support to now broaden the claims to be directed to the treatment of a patient with any one of the recited psychiatric disorders (which includes such other unrelated species as, e.g., premenstrual dysphoric disorder, obsessive-compulsive disorder, childhood enuresis, etc.) that previously received any benzodiazepine therapy in any amount that “was not effective” – not just 2 mg/day of the specific benzodiazepine alprazolam (which was not “effective” to mitigate symptoms of the specific psychiatric disorders of those exemplified subjects). This concept, then, newly added in claim 28 constitutes an unequivocal broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification.
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to (i) “wherein the administering of the combination is performed for a period of at least 2 weeks to reduce the psychiatric disorder by more than 50%” (claims 23, 26), or (ii) “wherein the patient is one who previously received benzodiazepine treatment that was not effective” (claim 28).
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 23, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, Applicant recites “[t]he method of claim 22, wherein the administering of the combination is performed for a period of at least 2 weeks to reduce the psychiatric disorder by more than 50%”, which renders the claim indefinite because it is unclear if (i) administration of the combination for a period of at least 2 weeks yields the recited “reduction”, or (ii) the ordinarily skilled artisan must determine the precise period that is “at least 2 weeks” in length that yields the recited “reduction”. Similar ambiguity exists also in claim 26, which recites substantially identical claim language. Clarification is required. 
In claim 23, the limitation “wherein the administering of the combination is performed for a period of at least 2 weeks to reduce the psychiatric disorder by more than 50%” renders the claim indefinite because it is unclear to what the reduction is compared. For example, it is unclear if the reduction is made relative to (i) no treatment, (ii) treatment with alprazolam alone, (iii) treatment with azelastine alone, or (iv) something else. Also, the nature of the “reduction” is not clearly set forth. For example, it is unclear if the reduction is subjective symptoms (and, if so, which symptoms are used for comparison and how are they assessed), or a specific objective measure (and, if so, which objective parameters are used for this determination). Without such clear delineation, the determination of the recited “reduction” would depend on the subjective opinion of the skilled artisan, which fails to set forth a clear, objective boundary of the claim. See MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained, subjective Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Similar ambiguity exists also in claim 26, which recites substantially identical claim language. Clarification is required.  
In claim 28, the limitation “wherein the patient is one who previously received benzodiazepine treatment that was not effective” renders the claim indefinite because it is unclear for what the “benzodiazepine treatment” was ineffective, and how such objective delineation between “effective” and “ineffective” benzodiazepine treatment is, in fact, determined. Without any clear definition as to what constitutes “effective” benzodiazepine treatment (and how such efficacy is objectively measured), the determination of whether such “benzodiazepine treatment” was effective (or ineffective) would depend on the subjective opinion of the skilled artisan, which fails to set forth a clear, objective boundary of the claim. Again, see MPEP §2173.05(b)(IV). Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Interpretation of the Claims for Examination
	At p.8, para.[0046] of the as-filed specification, Applicant defines the term “about” as indicating a + 10% quantity of the recited value (“[t]he term ‘about’ used herein in the context of quantitative measurements means the indicated amount + 10%”). Accordingly: (i) in claims 1, 12 and 24, the range of “up to about 8 mg” azelastine constitutes a range of up to 8.8 mg; (ii) in claims 1, 12 and 24, the range of “up to about 4 mg” alprazolam constitutes a range of up to 4.4 mg; (iii) in claim 2, the range of “about 1 mg to about 8 mg” azelastine constitutes a range of 0.9 mg to 8.8 mg; (iv) in claims 3-4, the range of “about 0.2 mg to about 0.9 mg” alprazolam constitutes a range of 0.18 to 0.99 mg; (v) in claims 5 and 9, the range of “about 1 mg to about 6 mg” azelastine constitutes a range of 0.9-6.6 mg and “about 0.2 mg to about 1 mg” alprazolam constitutes a range of 0.18 to 1.1 mg; and (vi) in claim 21, the range of “up to or about 1 mg” alprazolam constitutes a range of up to 1.1 mg.
Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004) in view of Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) and Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61).
Franz et al. teaches a sustained-release alprazolam tablet comprising (a) alprazolam in an amount of about 0.1 mg to about 5 mg per tablet, (b) a high viscosity hydroxypropyl methylcellulose (HPMC) and (c) a low viscosity HPMC, wherein the total amount of HPMC is about 110 mg to about 135 mg per tablet and the high and low viscosity HPMCs are present in a weight ratio of about 40:60 to about 60:40 (p.2, para.[0014]). Franz et al. teaches that alprazolam is present in the tablet in an amount of 
Franz et al. differs from the instant claims only insofar as it does not explicitly teach the combination of “up to about 4 mg” alprazolam with “up to about 8 mg” azelastine (claim 1), or the narrower ranges of “about 1 mg to about 8 mg” azelastine (claim 2), “about 0.2 mg to about 0.9 mg” alprazolam (claims 3-4), “about 1 mg to about 6 mg” azelastine and “about 0.2 mg to about 1 mg” alprazolam (claim 5), particularly wherein the azelastine is a pharmaceutically acceptable hydrochloride salt (claims 6-7), wherein the amount of azelastine hydrochloride is “about 1 mg to about 6 mg” (claim 9).
Starkstein et al. teaches the comorbidity of GAD in patients with Alzheimer’s disease (AD), noting that the results of an experimental study of 552 patients with AD demonstrated that 56 of the 552 patients (10%) met the diagnostic criteria for GAD as set forth in the DSM-IV (Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition) and the ICD-10 (International Classification of Diseases, 10th Revision) (abstract; col.1, para.1, p.45). Starkstein et al. further teaches a significant association between GAD and depression in these AD patients, observing GAD in 38 AD patients also exhibiting major depression (col.2, para.3, p.45).
Hatakeyama et al. teaches an experimental study of azelastine hydrochloride administered in an amount of 1 mg twice per day to patients having AD, vascular dementia, or both, for 4 weeks (p.59, col.2, para.2; Table 1, p.60; Fig. 1, p.60). Hatakeyama et al. teaches that significant improvement in NPI (a measure of the behavioral and psychological symptoms of dementia) score was observed in the patients that received azelastine hydrochloride therapy - specifically, improvements in hallucinations, agitation/aggression, irritability/lability, and aberrant motor activity - as compared to the control subjects (col.2, para.3, p.59-col.1, para.1, p.60).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Franz’s oral alprazolam tablet for the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz’s pharmaceutical composition of alprazolam to further incorporate azelastine hydrochloride for the purpose of effectively treating an AD subject with GAD by mitigating symptoms of each condition, as evidenced by the teachings of Franz and Hatakeyama.
The skilled artisan would have found it prima facie obvious to formulate the oral pharmaceutical tablet of about 0.1-5 mg alprazolam for twice daily oral administration in view of Franz’s teachings demonstrating the efficacy of an oral tablet of 0.1-5 mg alprazolam once or twice daily in the treatment and management of GAD. This skilled artisan would have additionally found it prima facie obvious to modify such pharmaceutical composition to further incorporate 1 mg azelastine hydrochloride also for twice daily administration in view of Hatakeyama’s teachings demonstrating the efficacy of 1 mg azelastine hydrochloride twice daily in improving behavioral and psychological symptoms of AD.
The incorporation of 0.1-5 mg alprazolam, as taught by Franz et al., constitutes a range that clearly circumscribes and/or overlaps with Applicant’s instantly claimed range of “up to about 4 mg” (i.e., up to 4.4 mg; see above, under the heading “Interpretation of the Claims for Examination”) (claim 1), “about 0.2 mg to about 0.9 mg” (i.e., 0.18-0.99 mg) (claims 3-4) or “about 0.2 mg to about 1 mg” (i.e., 0.18-1.1 mg) (claim 5), thereby rendering such instantly claimed ranges prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ... “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
Also, the incorporation of 1 mg azelastine hydrochloride constitutes an amount that falls within Applicant’s claimed ranges of “up to about 8 mg” (i.e., up to 8.8 mg) (claim 1), “about 1 mg to about 8 mg” (i.e., 0.9-8.8 mg) (claim 2), and “about 1 mg to about 6 mg” (i.e., 0.9-6.6 mg) (claims 5, 9), thereby rendering Applicant’s claimed ranges prima facie obvious. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

4.	Claims 12, 14-15, 21-22, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) in view of Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004) and Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61).
Starkstein et al. teaches the comorbidity of GAD in patients with AD, noting that the results of an experimental study of 552 patients with AD demonstrated that 56 of the 552 patients (10%) met the diagnostic criteria for GAD as set forth in the DSM-IV and the ICD-10 (abstract; col.1, para.1, p.45). Starkstein et al. further teaches a significant association between GAD and depression in these AD patients, observing GAD in 38 AD patients also exhibiting major depression (col.2, para.3, p.45).
Starkstein et al. differs from the instant claims only insofar as it does not explicitly teach (i) the administration of a pharmaceutical composition of azelastine (or pharmaceutically acceptable salt thereof) and alprazolam to the AD patient with GAD (claims 12, 24), particularly wherein azelastine (or salt thereof) is present in an amount “up to about 8 mg” (claims 12, 24) and alprazolam is present in an 
Franz et al. teaches a sustained-release alprazolam tablet comprising (a) alprazolam in an amount of about 0.1 mg to about 5 mg per tablet, (b) a high viscosity HPMC and (c) a low viscosity HPMC, wherein the total amount of HPMC is about 110 mg to about 135 mg per tablet and the high and low viscosity HPMCs are present in a weight ratio of about 40:60 to about 60:40 (p.2, para.[0014]). Franz et al. teaches that alprazolam is present in the tablet in an amount of about 0.1 mg to about 5 mg, preferably about 0.5 mg to about 3 mg, more specifically, about 0.5 mg, about 1 mg, about 2 mg or about 3 mg (p.2, para.[0026]; p.3, para.[0041]). Franz et al. teaches that the tablet is administered orally for the treatment of a central nervous system condition for once or twice daily dosing in humans (p.3, para.[0043]). Franz et al. teaches that the sustained-release alprazolam tablets are specifically useful in the treatment or management of GAD (p.4, para.[0045]).
Hatakeyama et al. teaches an experimental study of azelastine hydrochloride administered in an amount of 1 mg twice per day to patients having AD, vascular dementia, or both, for 4 weeks (p.59, col.2, para.2; Table 1, p.60; Fig. 1, p.60). Hatakeyama et al. teaches that significant improvement in NPI (a measure of the behavioral and psychological symptoms of dementia) score was observed in the patients that received azelastine hydrochloride therapy - specifically, improvements in hallucinations, agitation/aggression, irritability/lability, and aberrant motor activity - as compared to the control subjects (col.2, para.3, p.59-col.1, para.1, p.60).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering a pharmaceutical composition comprising a combination of alprazolam and azelastine hydrochloride to the AD patient with GAD, as disclosed by Starkstein, because Franz et al. teaches the administration of twice-daily oral alprazolam tablets for the treatment of GAD and Hatakeyama et al. teaches the administration of twice-daily azelastine hydrochloride for the treatment of AD. The skilled artisan would have been motivated to combine the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a pharmaceutical composition of alprazolam and azelastine hydrochloride to Starkstein’s AD patient with GAD in view of the known efficacy of alprazolam in the treatment of GAD, and azelastine hydrochloride in the treatment of behavioral and psychological symptoms of AD, as evidenced by Franz et al. and Hatakeyama et al., respectively.
The skilled artisan would have found it prima facie obvious to formulate the oral pharmaceutical tablet composition of about 0.1-5 mg alprazolam for twice-daily oral administration in view of Franz’s teachings demonstrating the efficacy of about 0.1-5 mg oral alprazolam twice-daily in the treatment and management of GAD. This skilled artisan would have additionally found it prima facie obvious to modify such pharmaceutical composition to further incorporate 1 mg azelastine hydrochloride also for twice-daily administration in view of Hatakeyama’s teachings demonstrating the efficacy of 1 mg azelastine hydrochloride twice-daily in improving behavioral and psychological symptoms of AD.
The incorporation of 0.1-5 mg alprazolam, as taught by Franz et al., constitutes a range that clearly circumscribes and/or overlaps with Applicant’s instantly claimed range of “up to about 4 mg” (i.e.,  up to 4.4 mg; see above, under the heading “Interpretation of the Claims for Examination”) (claims 12, 24), or “up to about 1 mg” (i.e., up to 1.1 mg) (claim 21), thereby rendering such instantly claimed ranges prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ... “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”).
prima facie obvious.
The ordinarily skilled artisan would have additionally found it prima facie obvious to administer the azelastine hydrochloride and alprazolam oral tablet composition for a period of at least 6 weeks (claim 15) because both AD and GAD were known to be chronic conditions, thus, suggesting the need for effective therapeutic mitigation of GAD and the behavioral and psychological symptoms associated with AD in the AD patient with GAD as an ongoing need requiring long-term administration of efficacious therapy, such as, e.g., over a period of 6 weeks or more.
Furthermore, the suggestion of combining 0.1-5 mg alprazolam with 1 mg azelastine hydrochloride for the therapeutic purpose of treating GAD and behavioral and psychological symptoms of AD in an AD subject with GAD as discussed above also provides for combinations of alprazolam with azelastine in which the azelastine is present in an amount that is 5x the amount of the alprazolam (claims 22, 25). For example, the incorporation of 1 mg azelastine hydrochloride - taught by Hatakeyama to be effective to improve the behavioral and psychological symptoms of AD - with alprazolam within the range of 0.1-5 mg - such as 0.2 mg - for this purpose constitutes a combination of azelastine and alprazolam in which the azelastine (1 mg) is present in an amount that is 5x that of alprazolam (0.2 mg), thereby rendering Applicant’s embodiment of instant claims 22 or 25 prima facie obvious.
In claim 14, Applicant specifies that the composition is administered once or twice a day, or once every 2 or 3 or 4 days to the patient in an oral solid or liquid form. 
In claim 27, Applicant recites that the pharmaceutical composition is formulated as an oral pharmaceutical dosage form in solid form or liquid form. 
Starkstein et al. documents the comorbidity of the psychiatric disorder GAD in AD patients. As established above, Franz et al. clearly teaches the twice-daily administration of oral alprazolam in the form of a pharmaceutical tablet for the treatment of GAD, and Hatakeyama et al. clearly teaches the twice-daily oral administration of 1 mg azelastine hydrochloride for improving behavioral and psychological symptoms of AD, thereby suggesting the administration of a single oral pharmaceutical 
Applicant should note that the AD subject with GAD as established by Starkstein et al. constitutes “a patient with a psychiatric disorder”, wherein the psychiatric disorder is GAD, as claimed. Note that the instant claims do not patentably exclude patients with a psychiatric disorder, such as GAD, with another concomitant medical condition (in this case, AD).
In claim 24, Applicant defines “[a] method” of administering a pharmaceutical composition comprising a combination of azelastine and alprazolam, wherein azelastine is present in an amount up to about 8 mg and alprazolam is present in an amount up to about 4 mg, to a patient with a psychiatric disorder, e.g., GAD, “for the purpose of suppressing release of cytokines in the central nervous system”.
Applicant should note that the prior art teachings of Starkstein et al. in view of Franz et al. and Hatakeyama et al. clearly suggest executing the same active step defined in instant claim 24 (i.e., administering a pharmaceutical composition comprising a combination of azelastine and alprazolam, wherein azelastine is present in an amount up to about 8 mg and alprazolam is present in an amount up to about 4 mg, to a patient with a psychiatric disorder, e.g., GAD). The intended purpose of such administration – in claim 24, “for the purpose of suppressing release of cytokines in the central nervous system” – defines an intended effect observed in the patient following the single active step of administration as provided for in claim 24 to yield this intended result. As the prior art teachings clearly address each and every active step of the method as defined in Applicant’s claim 24, the intended result of the method must necessarily yield from these cited prior art teachings, when combined. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Applicant’s Arguments and §1.132 Declaration of Jianmin Wang
In reply, Applicant traverses the previously applied rejection of claims 1-12 and 14-21 under 35 U.S.C. §103 as being unpatentable over Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) in view of Hatakeyama et al. Geriatr Gerontol Int, 2008; 8:59-61) and Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004), as set forth at p.5-10 of the December 15, 2020 final Office Action, in view of the newly submitted claim amendments (Remarks, p.7-10). 
Such rejection has been withdrawn as indicated above. Upon reconsideration of the claimed subject matter as amended, however, new grounds for rejection are necessitated and set forth infra.
Insofar as the submitted remarks apply to the newly set forth grounds for rejection, they are addressed herein.
Applicant opines that Starkstein’s teachings establish that “anxiety is not rampant in AD [Alzheimer’s disease] and no drug treatments or drug combinations were recommended therein”, so “the Office has not shown a prima facie case of obviousness from the reference combination” (Remarks, p.8). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant urges the position that – because only a relatively small proportion of patients with AD also exhibit GAD – there can be no prima facie obviousness to formulate a drug combination effective to treat both GAD and the behavioral and psychological symptoms of AD in this subject with comorbid AD and GAD. This position cannot be accepted. That AD subjects with concomitant GAD constitute about 10% of AD subjects as evidenced by Starkstein et al. does not vitiate the fact that the AD subject with concomitant GAD clearly was known to exist in the art before the effective filing date of the claimed invention and, therefore, would have constituted “a patient with a psychiatric disorder” as instantly claimed that was amenable to treatment with a drug combination effective to treat both GAD (via Franz’s alprazolam) and the behavioral and psychological symptoms of AD (via Hatakeyama’s azelastine hydrochloride) in amounts comparable to those instantly claimed. It is immaterial that Starkstein et al. himself does not suggest specific drug combinations for this purpose, as a finding of prima facie obviousness must consider all of the knowledge that one of ordinary skill in the art before the effective filing date of the claimed invention would have known and what such knowledge would have collectively suggested to this ordinarily skilled artisan, not just what a single reference may have explicitly taught to this ordinarily skilled artisan. 

The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is not understood. In the instant case, Starkstein’s teachings clearly establishing the comorbidity of GAD in AD patients. The formulation of a combination therapy effective to treat each of these comorbid conditions would have naturally commended itself to one of ordinary skill in the art before the effective filing date of the claimed invention, as such ordinarily skilled artisan would have been motivated by the desire to provide efficacious therapy for each comorbid condition – and, further, administer each therapeutic intervention together as a single pharmaceutical composition to reduce the number of dosage forms to be administered for this purpose. If it is Applicant’s position that the references must explicitly spell out the invention as claimed by expressly directing the skilled artisan to combine the prior art teachings (in this case, alprazolam, as taught by Franz, and azelastine hydrochloride, as taught by Hatakeyama), then this position is unavailing. There is no requirement that an “express, written motivation to combine must appear in the prior art references before a finding of obviousness.” See MPEP §2145(X)(A) and Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ 1686, 1690 (Fed. Cir. 2004). 
Applicant further urges that “the combination of alprazolam with azelastine” is “synergistic in the treatment of psychiatric disorders, which supports a finding of unexpected results” (Remarks, p.8). Applicant cites to Ex parte Treacy et al. (Appeal 2011-008520, U.S. Patent Application No. 11/931,434) as allegedly defining the “criteria for synergism”, and cites to Ex.1, para.[0060] of the as-filed specification as evidence that the claimed combination of alprazolam and azelastine provided greater efficacy than alprazolam alone, as well as Ex.2, para.[0062] and Ex.3, para.[0064] of the as-filed specification in further support thereof (Remarks, p.9). 
The arguments have been fully and carefully considered, but are not found persuasive. 
As an initial matter, Applicant cites to an unpublished board decision in support of his position that the Examiner should follow the reasoning therein to define the “criteria for synergism” - Ex parte Treacy et al. (Appeal No. 2011-008520, U.S. Patent Application No. 11/931,434) – rather than the MPEP. Applicant Treacy decision defines “synergism” as requiring only that “the combination … must merely exceed the sum of the activity of each component alone”, which contradicts the instruction of MPEP §716.02(b), which specifically requires that differences in results must be unexpected and unobvious and of both statistical and practical significance. The Examiner is bound by the MPEP and does not have unilateral authority to determine whether a routine Board decision should properly supplement MPEP guidance. Accordingly, Applicant’s remarks with regard to the decision rendered in Ex parte Treacy et al. (Appeal No. 2011-008520, U.S. Patent Application No. 11/931,434) are not found persuasive of error in the instant case.
With regard to unexpected results, allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67) (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Importantly, any objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP §716.02(d). Also, Applicant, not the Office, has the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See also Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
In Ex.1 (p.11-12, para.[0060]) of the as-filed specification, Applicant describes the alleged lack of effect of a 2 mg/day dose of alprazolam as compared to a lower daily dose of 0.4 mg alprazolam with 2 mg azelastine, which exhibited “dramatic improvement” following two weeks of administration with “no symptoms of agitation and panic disorder and his anxiety disorder was reduced by more than 80%” by 6 weeks of treatment. Similar results were reported (i) in Ex.2, para.[0062] of the as-filed specification, 
The data, however, proffered in Applicant’s working examples is very clearly limited to the effects of a single dosage combination of 2 mg azelastine and 0.4 mg alprazolam (which provides for azelastine in an amount 5x that of alprazolam) and does not address how such unexpected results relate to the broader scope of the instant claims (which, in their broadest embodiments, provide for “up to about 8 mg” azelastine, or salt thereof, and “up to about 4 mg” alprazolam) or the closest prior art teachings. In addition, Applicant’s working examples are directed only to the use of this specific combination of 2 mg azelastine and 0.4 mg alprazolam in the treatment of GAD, panic disorder, agitation, insomnia, and major depressive disorder, which is only a subset of those psychiatric conditions recited in the instant claims, which include various other disparate conditions (e.g., childhood enuresis, bipolar disorder, premenstrual dysphoric disorder) for which Applicant fails to provide any evidence in the treatment thereof. As such, there is no evidentiary basis for concluding, as Applicant has done, that modifying the quantities of azelastine and/or alprazolam, or the psychiatric disorder for which it is used to treat, within the objective boundaries of the claim would preserve this allegedly unexpected synergistic property. 
Accordingly, the data of Applicant’s working examples of the as-filed specification is insufficient to establish that Applicant’s instantly claimed composition and method yields unexpected and unobvious properties that correlate to the full scope of subject matter claimed. 
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
prima facie case of obviousness here” (Remarks, p.9). Applicant cites to the Wang Declaration as evidence that “combining alprazolam with azelastine can cause adverse interactions, including depression and panic disorder, which are listed among the psychiatric disorders claimed” (Remarks, p.9).
The Declaration has been fully and carefully considered, but is not found persuasive. 
In the Wang Declaration at para.[4]-[5], the Declarant argues that “Starkstein et al. does not show a significant comorbidity relationship between AD and GAD” (Declaration, p.2, para.[4]-[5]).
The argument has been fully and carefully considered, but is again not found persuasive. 
The fact that the comorbidity of GAD with AD as reported by Starkstein et al. does not occur in a majority (e.g., > 50%) of AD subjects does not vitiate the fact that Starkstein et al. provides clear evidence demonstrating that a proportion of AD subjects exhibit concomitant GAD and, thus, would be amenable to a drug combination therapy as proposed that treats each of the two comorbid conditions. That this proportion of subjects with comorbid AD and GAD may constitute about 10% of AD subjects does not negate the fact that these subjects exist in the art and, thus, would be amenable to the combination therapy as proposed in the grounds for rejection. There is no requirement that a patient population must be of a significantly large size so as to commend itself to one of ordinary skill in the art for suitable and effective treatment thereof.
In the Wang Declaration at para.[6]-[7], the Declarant argues that Hatakeyama “does not provide any motivation for treating psychiatric disorders such as GAD, depression, anxiety, etc., or for combining azelastine with any other drug” (Declaration, p.2, para.[6]-[7]).
The arguments have been fully and carefully considered, but are not found persuasive. 
Such argument fails to consider the reasons provided in support of the rejection. Here, Starkstein et al. provides the factual extrinsic evidence demonstrating the comorbidity of AD and GAD in specific patients (which, notably, still constitute “a patient with a psychiatric disorder”, as required by instant claims 12 and 24). Franz et al. provides the factual extrinsic evidence demonstrating the efficacy of alprazolam 1.  
The Declarant’s position that Hatakeyama et al. is deficient for failing to explicitly teach or suggest combining azelastine with any other drug is unavailing. There is no requirement that an “express, written motivation to combine must appear in the prior art references before a finding of obviousness.” See MPEP §2145(X)(A) and Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ 1686, 1690 (Fed. Cir. 2004). The test for obviousness is not whether the claimed invention is expressly taught or suggested in any one or all of the references, but rather what the combined teachings of the references would have collectively suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the Wang Declaration at para.[8]-[9], the Declarant argues that Franz et al. “does not provide guidance to one of ordinary skill in the art to combine alprazolam with other drugs, let alone in combination with azelastine”, further opining that “Franz et al. does not provide any direction to one of 
The arguments have been fully and carefully considered, but are not found persuasive. 
The Declarant’s position that Franz et al. is deficient for failing to explicitly teach or suggest combining alprazolam with any other drug is unavailing. Again, there is no requirement that an “express, written motivation to combine must appear in the prior art references before a finding of obviousness.” See MPEP §2145(X)(A) and Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ 1686, 1690 (Fed. Cir. 2004). 
Insofar as the Declarant urges that Franz et al. is defective because it does not teach the combination of alprazolam specifically with azelastine as instantly claimed, this urging is unavailing, as it essentially opines that the rejection is insufficient because Franz et al. does not individually anticipate the claims. Such position, however, fails to appreciate that anticipation under AIA  35 U.S.C. §102 is not the sole manner in which the claims may be rejected over the prior art. AIA  35 U.S.C. §103 explicitly provides for the rejection of claims that are not identically described under section §102, but where the differences between the art and the claims are such that the differences would have been obvious to the ordinarily skilled artisan. The instant rejection clearly admits that the claimed invention was not identically described in Franz et al. Given this fact, there would be no expectation that Franz et al. individually teaches the claimed invention as a whole. The differences, however, between the prior art and the instant claims would have been obvious modifications to the ordinarily skilled artisan for the reasons already of record. There is simply no requirement that a single reference teach the entirety of the claimed invention in order to find obviousness. Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the Declarant’s argument that the teachings to Franz et al. fail to suggest the administration of alprazolam to “patients who previously received benzodiazepines but where such treatment was not effective” (Declaration, p.2, para.[9]), it is noted that this feature upon which the Declarant relies is recited only in dependent claim 28 – not in the broadest embodiments instantly claimed In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the Wang Declaration at para.[10]-[12], the Declarant argues that “administration of the alprazolam/azelastine combination results in unexpected synergistic effects”, further citing to para.[0060], [0062], and [0064] of the as-filed specification in support thereof (Declaration, p.2, para.[10]-p.3, para.[12]).
The arguments have been fully and carefully considered, but are not found persuasive. 
Insofar as the Declarant urges that the instantly claimed combination of azelastine and alprazolam yields allegedly unexpected synergistic activity, Applicant’s attention is directed above to the reasoning explaining why such data is insufficient to establish unexpected properties over the full scope of subject matter instantly claimed. 
In the Wang Declaration at para.[13]-[16], the Declarant argues that “[a]ny combination of drugs without practices or studies could result in unexpected side effects, or even an increase in expected side effects, because of new toxicities generated from the mixed drug actions in a living body” (Declaration, p.3, para.[13]). The Declarant asserts that “adverse interactions have been seen with azelastine and alprazolam”, citing to an attached article from the online website eHealthMe in support, and further asserts that such adverse interactions would not have “encouraged” the ordinarily skilled artisan “to combine azelastine and alprazolam to treat patients with AD and GAD” (Declaration, p.3, para.[14]). The Declarant goes on to urge that “[w]ithout practices or studies, one skilled in the art could not expect a new combination would have effects just based on published articles” (Declaration, p.4, para.[15]). 
The arguments have been fully and carefully considered, but are not found persuasive. 
The Declarant’s position that azelastine and alprazolam exhibit “adverse interactions” that would teach away from the ordinarily skilled artisan making such a combination to treat patients with AD and GAD is unavailing. The sole evidence proffered in support of this position is an online website eHealthMe, which appears to have been published no earlier than 2021 (as evidenced by the January 7, 2021 date 
Even if such document were probative of the knowledge in the prior art at or before the effective filing date of the claimed invention (which the Examiner does not concede), the Declarant fails to address the fact that the eHealthMe document appears to rely upon self-reported adverse drug interactions, and does not rely upon any standardized clinical trial to determine the incidence of adverse drug interactions between azelastine and alprazolam with rigorous scientific protocols. Moreover, eHealthMe specifically reports at p.4 that “[d]osage of drugs is not considered in the study”, so it is unclear what information can actually be extrapolated from such document if it is not plainly clear that any of the reported data actually yields from dosage quantities of azelastine and alprazolam that are, in fact, relevant to those suggested by the prior art teachings. Applicant is cautioned against relying upon this document in support of his position, as the content of such material appears to be subject to change over time by any self-reporting participant and is not clearly subject to review by persons of ordinary skill in the art (as an article in a peer-reviewed scientific journal or a chapter from a published textbook would be). As a result, it is not plainly apparent that this eHealthMe document constitutes a reliable source of scientifically vetted information that is exclusively maintained by skilled artisans, and the proffered Wang Declaration fails to address this fact.
To the extent that the Declarant opines that there can be no reasonable expectation of success in combining azelastine and alprazolam without specifically performing experimental studies thereof as a result of the unpredictability in “pharmaceuticals and medicine” and the possibility of adverse drug interactions or toxicity (Declaration, p.4, para.[15]-[16]), this position is wholly unavailing. Applicant proffers only three working examples directed to the same combination of 2 mg azelastine with 0.4 mg alprazolam in the treatment of specific psychiatric disorders, yet the instant claims are broadly directed to combinations of “up to 8 mg” azelastine and “up to 4 mg” alprazolam, for the treatment of a variety of psychiatric disorders not addressed in the proffered working examples (e.g., premenstrual dysphoric disorder, obsessive-compulsive disorder, childhood enuresis, seasonal affective disorder, etc.). If the 
For these reasons supra, rejection of claims 1-7, 9-12, 14-15, 21-22, 24-25 and 27 is proper.

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-7, 9, 12, 21-22, and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-5, 7, 15 and 18-19 of U.S. Patent Application No. 17/394,898 in view of Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004).
‘898 recites a pharmaceutical composition comprising azelastine (or a pharmaceutically acceptable salt of azelastine), folic acid or folate, and one or more pharmaceutically acceptable 
‘898 further recites a method of treating psychiatric disorders or symptoms thereof, comprising administering a pharmaceutical composition comprising azelastine (or a pharmaceutically acceptable salt of azelastine) and folic acid or folate, to a patient having a psychiatric disorder or having symptoms thereof, wherein the azelastine (or salt thereof) is present in an amount of about 1 mg to about 8 mg (copending claim 15). ‘898 further defines the amount of folic acid or folate as about 0.1 mg to about 2 mg, and azelastine (or salt thereof) in an amount of about 1 mg to about 4 mg (copending claim 18), or the amount of azelastine (or salt thereof) in an amount of about 1 mg to about 4 mg and folic acid or folate in an amount of about 0.1 mg to about 0.4 mg (copending claim 19). 
In the ‘898 disclosure, the applicant defines the “psychiatric disorders” as including, e.g., GAD (p.10, para.[0057]).
‘898 differs from the instant claims only insofar as it does not explicitly teach the incorporation of “up to about 4 mg” alprazolam (claims 1, 12, 24), particularly “about 0.2 mg to about 0.9 mg” (claims 3-4), “about 0.2 mg to about 1 mg” (claim 5), “up to or about 1 mg” (claim 21), or that the amount of azelastine is 5x that of alprazolam (claims 22, 25).
Franz et al. teaches a sustained-release alprazolam tablet comprising (a) alprazolam in an amount of about 0.1 mg to about 5 mg per tablet, (b) a high viscosity HPMC and (c) a low viscosity HPMC, wherein the total amount of HPMC is about 110 mg to about 135 mg per tablet and the high and low viscosity HPMCs are present in a weight ratio of about 40:60 to about 60:40 (p.2, para.[0014]). Franz et al. teaches that alprazolam is present in the tablet in an amount of about 0.1 mg to about 5 mg, preferably about 0.5 mg to about 3 mg, more specifically, about 0.5 mg, about 1 mg, about 2 mg or about 3 mg (p.2, para.[0026]; p.3, para.[0041]). Franz et al. teaches that the tablet is administered orally for the 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the ‘898 azelastine composition for the treatment of psychiatric disorders, such as GAD, with alprazolam as taught by Franz et al. because each was known to have efficacy in the treatment of GAD. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) anxiety-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
The skilled artisan would have found it prima facie obvious to specifically incorporate about 0.1-5 mg alprazolam for this therapeutic purpose in view of Franz’s teachings demonstrating the efficacy of about 0.1-5 mg oral alprazolam in the treatment and management of GAD. The incorporation of 0.1-5 mg alprazolam, as taught by Franz et al., constitutes a range that clearly circumscribes and/or overlaps with Applicant’s instantly claimed range of “up to about 4 mg” (claims 12, 24), “about 0.2 mg to about 0.9 mg” (claims 3-4), “about 0.2 mg to about 1 mg” (claim 5), or “up to or about 1 mg” (claim 21), thereby rendering such instantly claimed ranges prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ... “[A] prior art reference that discloses a range encompassing a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
Also, the use of “about 1-8 mg” azelastine (or salt thereof), or the narrower range of “about 1 mg to about 4 mg” clearly meets and/or overlaps Applicant’s broader range of “up to about 8 mg” (claims 1, 12, 24), or “about 1 mg to about 6 mg” (claim 5), thereby rendering Applicant’s claimed ranges prima facie obvious. Again, MPEP §2144.05.
The suggestion of combining 0.1-5 mg alprazolam with, e.g., 4 mg (within the recited range of “about 1-8 mg” or “about 1-4 mg” of the ‘898 claims) azelastine for the therapeutic purpose of treating GAD as discussed above also provides for combinations of alprazolam with azelastine in which the azelastine is present in an amount that is 5x the amount of the alprazolam (claims 22, 25). For example, the incorporation of 4 mg azelastine - taught by the ‘898 claims to be effective to treat GAD - with alprazolam within the range of 0.1-5 mg - such as 0.8 mg - for this purpose constitutes a combination of azelastine and alprazolam in which the azelastine is present in an amount that is 5x that of alprazolam, thereby rendering such embodiment of claims 22 or 25 prima facie obvious.
In claim 24, Applicant defines “[a] method” of administering a pharmaceutical composition comprising a combination of azelastine and alprazolam, wherein azelastine is present in an amount up to about 8 mg and alprazolam is present in an amount up to about 4 mg, to a patient with a psychiatric disorder, e.g., GAD, “for the purpose of suppressing release of cytokines in the central nervous system”.
Applicant should note that the ‘898 claims in view of the cited prior art teachings clearly suggest executing the same active step defined in instant claim 24. The intended purpose of such administration (“for the purpose of suppressing release of cytokines in the central nervous system”) defines an effect observed in the patient following the single active step of administration provided for in claim 24. As the ‘898 claims in view of the cited prior art teachings clearly address each and every active step of the method as defined in claim 24, this intended result of the method must necessarily yield from these teachings, when combined.
This is a provisional nonstatutory double patenting rejection.
Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) and Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004).
’868 recites a method of treating dementia comprising administering to a patient having dementia about 8-12 mg azelastine (or pharmaceutically acceptable salt thereof), for a period of time to treat one or more symptoms of dementia, wherein the patient having dementia has AD (copending claims 7, 19).
‘868 differs from the instant claims only insofar as it does not explicitly teach the further administration of alprazolam in an amount “up to about 4 mg” in a patient with a psychiatric disorder (claims 12, 24), particularly in an amount “up to or about 1 mg” (claim 21) or wherein the azelastine is present in an amount that is 5x that of alprazolam (claims 22, 25), or that the combination is administered for a period of at least 6 weeks (claim 15) or is formulated in an oral solid or liquid form (claim 27).
Starkstein et al. teaches the comorbidity of GAD in patients with AD, noting that the results of an experimental study of 552 patients with AD demonstrated that 56 of the 552 patients (10%) met the diagnostic criteria for GAD as set forth in the DSM-IV and the ICD-10 (abstract; col.1, para.1, p.45). Starkstein et al. further teaches a significant association between GAD and depression in these AD patients, observing GAD in 38 AD patients also exhibiting major depression (col.2, para.3, p.45).
Franz et al. teaches a sustained-release alprazolam tablet comprising (a) alprazolam in an amount of about 0.1 mg to about 5 mg per tablet, (b) a high viscosity HPMC and (c) a low viscosity HPMC, wherein the total amount of HPMC is about 110 mg to about 135 mg per tablet and the high and low viscosity HPMCs are present in a weight ratio of about 40:60 to about 60:40 (p.2, para.[0014]). Franz et al. teaches that alprazolam is present in the tablet in an amount of about 0.1 mg to about 5 mg, preferably about 0.5 mg to about 3 mg, more specifically, about 0.5 mg, about 1 mg, about 2 mg or about 3 mg (p.2, para.[0026]; p.3, para.[0041]). Franz et al. teaches that the tablet is administered orally for the treatment of a central nervous system condition for once or twice daily dosing in humans (p.3, 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the azelastine of the ‘868 claims with alprazolam for administration to the AD patient with GAD because Starkstein et al. teaches the comorbidity of AD with GAD, and Franz et al. teaches the administration of twice-daily oral alprazolam tablets for the treatment of GAD. The skilled artisan would have been motivated to combine the twice-daily oral alprazolam tablets of Franz et al. with the azelastine of the ‘868 claims for administration to an AD patient with GAD for the effective treatment of GAD and the symptoms of AD in this AD patient with GAD. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a pharmaceutical composition of alprazolam and azelastine to the AD patient with GAD, as documented by Starkstein et al., in view of the efficacy of azelastine in the treatment of AD symptoms, as established by the ‘868 claims, and the known efficacy of alprazolam in the treatment of GAD, as established by Franz et al.
The skilled artisan would have found it prima facie obvious to formulate the pharmaceutical composition with about 0.1-5 mg alprazolam for twice daily oral administration in view of Franz’s teachings demonstrating the efficacy of about 0.1-5 mg oral alprazolam twice daily in the treatment and management of GAD. The incorporation of 0.1-5 mg alprazolam, as taught by Franz et al., constitutes a range that clearly circumscribes and/or overlaps with Applicant’s instantly claimed range of “up to about 4 mg” (claims 12, 24) or “up to or about 1 mg” (claim 21), thereby rendering such instantly claimed ranges prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ... “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
prima facie obvious. Again, MPEP §2144.05.
The ordinarily skilled artisan would have additionally found it prima facie obvious to administer the azelastine and alprazolam composition to the AD subject with comorbid GAD for a period of at least 6 weeks (claim 15) because both AD and GAD were known to be chronic conditions, thus, suggesting the need for effective therapeutic mitigation of GAD and the symptoms associated with AD in an AD patient with GAD as an ongoing need requiring long-term administration of efficacious therapy, such as, e.g., over a period of 6 weeks or more.
The suggestion of combining 0.1-5 mg alprazolam with, e.g., 8 mg azelastine for the therapeutic purpose of treating GAD and AD in an AD subject with GAD as discussed above also provides for combinations of alprazolam with azelastine in which the azelastine is present in an amount that is 5x the amount of the alprazolam (claims 22, 25). For example, the incorporation of 8 mg azelastine - taught by the ‘868 claims to be effective to improve the symptoms of AD - with alprazolam within the range of 0.1-5 mg - such as 1.6 mg - for this purpose constitutes a composition of azelastine and alprazolam in which the azelastine is present in an amount that is 5x that of alprazolam, thereby rendering such embodiment of claims 22 or 25 prima facie obvious.
In claim 24, Applicant defines “[a] method” of administering a pharmaceutical composition comprising a combination of azelastine and alprazolam, wherein azelastine is present in an amount up to about 8 mg and alprazolam is present in an amount up to about 4 mg, to a patient with a psychiatric disorder, e.g., GAD, “for the purpose of suppressing release of cytokines in the central nervous system”.
Applicant should note that the ‘868 claims in view of the cited prior art teachings clearly suggest executing the same active step defined in instant claim 24 (i.e., administering a pharmaceutical composition comprising a combination of azelastine and alprazolam, wherein azelastine is present in an amount up to about 8 mg and alprazolam is present in an amount up to about 4 mg, to a patient with a psychiatric disorder, e.g., GAD). Note that the AD patient with comorbid GAD still constitutes “a patient with a psychiatric disorder” as instantly claimed. The intended purpose of such administration (“for the 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1-7, 9-12, 14-15 and 21-28 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 8, 2021 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2144(IV), which states, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).”